Title: Thomas Jefferson to Christopher Clark, 1 April 1810
From: Jefferson, Thomas
To: Clark, Christopher


          
            Sir
             
                     Poplar Forest 
                     Apr. 1. 10.
          
          
		  
		  I am engaged in the prosecution of a writ of forcible entry and detainer against mr Samuel Scott for proceeding to seat a plantation on a piece of lands I hold on Ivy creek, where he has cleared about 20. as of land & fixed a negro cabbin. the lands are in Campbell county about 4. miles from Lynchburg. I yesterday obtained a warrant for a jury, which is to meet on the lands on Saturday next, the 7th inst. the
			 object of this letter is to ask your assistance in conjunction with mr Mclellan who met me yesterday from Lynchburg & directed the proceedings. I shall be gratified if you can attend with him on Saturday.
			 my antagonist I believe has employed three attornies. I shall very shortly state the facts which
			 will be relied on on both sides.
          about 1772. Richd Stith Surveyor entered these lands, to wit 100. acres, and from him my title is derived by purchase.
          in 1797. I obtained the patent in my own name. this delay was occasioned by my absence in Europe & at the seat of government.
          after this, I do not know exactly when, Colo Tate entered & surveyed for 50 
                     54¾ acres within my hundred acres. but finding his error as is believed he sold his right to Scott for a cow or some such consideration.
          they pretend to have a patent dated in 1804. but I entirely doubt it.
          in 1805. mr Callaway surveyed the 100. as for me to ascertain the lines.
          in the autumn of 1809. having heard of Scott’s claim, I went on the lands with the Surveyor, Scott attending. I shewed him my patent, the Surveyor run round the lines, found them marked, agreeing with 
                  
                  
                  the patent and inclosing Scott’s survey. 
                  
                  
                  
                  it
			 was understood by those present that Scott yielded to this evidence & expressed his conviction of my superior right, & I thought it settled, and sold the land. in the winter however Scott carried his people there (it adjoins him) settled some of them on it, and has cleared about 20 as coultered & tilled a part & inclosed it. I came up as soon after hearing it as the season, my age & habits would permit me to undertake such a journey. on my requiring Scott yesterday to remove his people he peremptorily refused. I ordered the people off, but his overseer, his son & his lawyer (mr Deaany 
                  Devany) ordered them not to go, and as I could not have removed them without
			 force, which, had I had it, it would have been unlawful to use, I considered their remaining in the house in defiance,
			 & their occupying and labouring the ground as a forcible detainer, and took the oath necessary to entitle me to a warrant.
          None of them doubt my superior right, but they say I must recover it by action, & in the mean time Scott will cut down & exhaust all the land. the lawyer said that Scott’s survey was an eviction of my possession under the patent. then
			 my survey by Callaway, & again by Martin in 1809. must have evicted the possession gained by his survey or by his patent if he had one. both his possession and mine were possessions in law only, not in fact, for neither occupied
			 the lands actually till he entered with his people the last winter. they will chiefly insist that both their entry & detainer was without force; but setting aside the pair overseer coming with a pair of pistols yesterday, & the young lad foolishly vapouring with them, it was evident I could not remove them but by force, & both the lawyer & the lad
			 declared that no man should remove them by force. for
			 the details of the facts which passed, I must refer you to mr Mclellan, and the considerations they will suggest will occur to yourself. as delay & chicanery is their only reliance they will doubtless traverse some of the proceedings on Saturday so as to
			 require another jury & another day which I should wish to be the Monday following. it is impossible for me to entertain a moment’s doubt on the result of this proceeding, but having sold the land & engaged to deliver it, I cannot but feel anxiety, & especially to finish it while I am here, which cannot be for many days.
			 I pray you therefore from you the benefit of your good services, which, in conjunction with those of mr Mclellan, will ensure to me the protection of the law in this:  and I add the assurances of my esteem & respect.
          
            Th:
            Jefferson
        